DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
Response to Amendment

Responsive to communications filed on July 16, 2021, amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (WO 2015178456, using EPO English machine translations for citations) in view of Lee et al., (US 9478776), and further in view of Murata et al. (US 20120148903), and further in view of Yoshitake et al. (JP 2008226744, using EPO machine translation for citations). 
Regarding claim 1, Kosugi discloses a battery module 3 housed in a housing 6, including a plurality of cattery cells 2 and conductive members 8 and 9 for electrically connecting the battery cells (Kosugi:[0011]). Each of the plurality of battery cells 7 has a pair of a positive electrode terminal 13 and a negative electrode terminal 14. The positive electrode terminal 13 and the negative electrode terminal 14 are coupled to the conductive members 8 and 9 in a state of penetrating the opening 6f provided in the member 6B (Kosugi: [0011]). See figure 5 where the battery cells are arranged apart from each other and surfaces on which terminals of the battery cells disposed facing an open surface of the housing. Kosugi further discloses a member 6B made of synthetic resin material having insulating properties (Kosugi: [0014]). Examiner notes the member 6B reads on the claimed first member having a thermal resistance.  Examiner notes that any material will have a threshold, and the threshold is 0, and any element in existence will have a thermal resistance greater than or equal to 0.
Kosugi further discloses the conductive members 8, 9 are a thin plate-like bus bar, the conductive members 8 and 9 are coupled (fixed and connected) to the positive electrode terminal 13 and the negative electrode terminal 14 exposed from the opening 6f of member 6B (Kosugi:[0019]). See figure 5, the first member 6B closes space between the terminals that are adjacent to each other and covering the open surface in a state where the terminals of the battery cells are exposed. On member 6B the substrate 10 is provided (Kosugi: [0019]), the substrate 10 is electrically connected to the conductive members 8 and 9, and functions as a monitoring substrate for monitoring the voltage and temperature of the battery and a control board for battery control (Kosugi: [0019]).

    PNG
    media_image1.png
    633
    549
    media_image1.png
    Greyscale

Kosugi et al. figure 5

Kosugi does not further disclose the arrangement defining spaces between the battery cells through which cooling air inflowing from a vent provided on the housing passes.   Lee teaches a battery pack 1 including a battery module 100 provided with a plurality of battery cells 10, a housing 150 accommodating the battery module 100 and including an inlet I and an outlet O for air (Lee: col.3/ L 1-20). The battery pack 1 may generate much heat in charging and 
It would have been obvious to one of ordinary skill in the art to improve Kosugi by adding the barrier/spacer of Lee interposed between the battery cells inside the housing, so the battery cells are spaced apart from each other to provide a passage for a cooling medium, in order to aid in the cooling of the battery cells and to prevent the batteries from being damaged by heat caused by discharging and charging as taught by Lee. Therefore modified Kosugi further discloses a storage battery module, where the battery cells are arranged spaced apart to allow a passage for a cooling medium to pass through and cool the battery cells.

    PNG
    media_image2.png
    637
    606
    media_image2.png
    Greyscale

Lee at al. figure 1

    PNG
    media_image3.png
    374
    600
    media_image3.png
    Greyscale

Lee et al. figure 3


    PNG
    media_image4.png
    614
    635
    media_image4.png
    Greyscale
Lee at al., fig. 5
Modified Kosugi does not disclose the substrate including holes through which the terminals are inserted and a conductor that is embedded in the substrate, however, this arrangement is common in the art. Murata discloses an electric storage apparatus including a plurality of electric storage components, and a holder holding each of the electric storage components [0006]. Murata further discloses a bus bar module 30 including a plurality of bus bars 32 integrally formed is used to connect a plurality of battery modules 10 electrically. The use of the bus bar module 30 can facilitate the attachment operation of the bus bars 32 to the plurality of battery modules 10. The bus bar module 30 has the plurality of bus bars 32 and a substrate 33 for holding these bus bars 32 [0100].  The bus bars 32 are placed in the state where they are embedded in the substrate 33. [0101] The bus bars 32 and the substrate 33 are located 
It would have been obvious to one having ordinary skill in the art to replace the substrate of modified Kosugi with the substrate taught by Murata, wherein the substrate includes holes through which the terminals are inserted and the conductors are embedded in the substrate, in order to further secure the conductor to the substrate and to improve the connectivity of the bus bars and the terminals. 


    PNG
    media_image5.png
    724
    498
    media_image5.png
    Greyscale

Murata et al. figures 16 and 17
Modified Kosugi does not discloses a second member opposing the first member across the substrate surrounding the terminals projecting from the holes of the substrate, and covering the substrate in a state where each of the terminals are exposed, the second member being an insulating member having thermal resistance that is greater than or equal to a second threshold. Yoshitake teaches a unit cell 1 that constitutes as the assembled battery body (Yoshitake: [0017]). The positive terminal 11 and the negative terminal 12 of each battery are inserted into a through hole 421 provided in the connection substrate 4 and are electrically connected to the connection rod 42 (Yoshitake: [0017]/ L 13-15). Yoshitake further teaches a rubber plate 6 having heat resistance and elasticity for the purpose of insulation (Yoshitake: [0018]), see fig.8 the rubber plate 6 has multiple holes, where the terminals 11 and 12 go through, and reads on the claimed second member having a thermal resistance. 
It would have been obvious to one having ordinary skill in the art to add the rubber plate 6 of Yoshitake (second member) opposing the first member (member 6B of Kosugi) across the substrate in order to insulate and protect the battery and its components. Examiner notes that any material will have a threshold, and the threshold is 0, and any element in existence will have a thermal resistance greater than or equal to 0. (Claim 1)

    PNG
    media_image6.png
    549
    714
    media_image6.png
    Greyscale

Yoshitake et al. figure 8
Regarding claim 5, modified Kosugi discloses all of the limitations as set forth above in claim 1. Modified Kosugi further discloses see figure 5 of Kosugi , the battery cells 7 are disposed such that the surfaces of the battery cells opposite to the surfaces on which the terminals  13/14 are disposed are in contact with the surface of the housing 6 opposite to the open surface. (Claim 5)
Regarding claims 6 and 7, modified Kosugi discloses all of the limitations as set forth above in claims 1 and 5. Modified Kosugi discloses the first member (member 6B) is an insulating member filled onto the substrate such that the terminals exposed (see figure 5 of Kosugi, the terminals 13/14 are exposed through the openings 6f of the member 6B (first member), the member 6B is made resin material having insulating properties (Kosugi: [0014])).  Modified Kosugi further discloses the substrate includes holes through which the terminals are (Claims 6 and 7)
Regarding claims 8 and 9, modified Kosugi discloses all of the limitations as set forth above in claims 1 and 5. Modified Kosugi further discloses in figure 5 of Kosugi, the first member (member 6B) is provided with notches 6f to expose the terminals 13/14, the first member is made of resin (Kosugi: [0014]) and covers the open surface. Modified Kosugi further discloses the substrate includes holes through which the terminals are inserted (substrate 33 taught by Murata). Modified Kosugi further discloses a second member (rubber plate 6 taught by Yoshitake) is provided with holes through which the terminals projecting from the holes of the substrate (substrate taught by Murata), see fig.8 of Yoshitake, terminals are exposed through the openings of the rubber plate 6, the rubber plate 6 is made of rubber that has heat resistance (Yoshitake: [0018])). (Claims 8 and 9)
Regarding claims 10 and 11, modified Kosugi discloses all of the limitations as set forth above in claims 1 and 5. Modified Kosugi discloses a cover 6c (Kosugi: [0014]). See also figure 5 of Kosugi.  Modified Kosugi does not disclose the cover 6c covers the second member (rubber plate 6 taught by Yoshitake) and opposing the substrate across the second member. It would have been obvious to one having ordinary skill in the art to have the cover 6c of modified Kosugi cover the second member (rubber plate 6 taught by Yoshitake) and opposing the substrate across the second member, in order to provide protection for the battery and its components.  (Claims 10 and 11)
Response to Arguments
Applicant’s arguments filed July 16, 2021 have been fully considered and are persuasive.  The 35 U.S.C. 103 as being unpatentable over Seto has been withdrawn. 
Lee et al. is still being relied upon to show a cooling feature. Yoshitake is still being relied upon to show a second member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NIARA TRANT/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722